1. No Claims have been canceled.
2. No new Claims have been added.
3. Claim 18 has been amended. 
4. Remarks drawn to claim objections and rejections under 35 USC 103.
The following objection(s)/rejection(s) has/have been overcome:
The objection to claim 18 has been overcome by amendment.
	Claims 1-29 are pending in the case.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Gonzalez teaches the administration of hyaluronic acid (HA) for hair growth. There is no teaching, suggestion or motivation in Gonzalez to administer HA in microgram quantities as claimed. Wiebensjo teaches the use of HA concentration in the range of 1mg/mL to 100mg/mL. This is way above the range claimed. There is no suggestion or motivation to lower the amount of HA in Wiebensjo. Towne and Allenfall do not compensate for the deficiency of Gonzalez and Wiebensjo.
Applicant has shown in Example 1 (at page 28, para 0014) that strong inflammation was observed at 1000mcg/mL and adverse side effects were observed for all molecular weights of HA at concentrations of 250mg/mL and above. This is not predictable from the combined teachings of the prior art.
Therefore, pending claims 1-29 are allowable.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623